FILED
                            UNITED STATES DISTRICT COURT                              AUG 31 2021
                            FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District & Bankruptcy
                                                                                 Court for the District of Columbia

JOHN LAURENCE BERMAN,                          )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )               Civil Action No. 21-2189 (UNA)
                                               )
KRISTIN DRAPER,                                )
                                               )
                       Defendant               )

                                    MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiff’s application to proceed in

forma pauperis (ECF No. 2), his pro se complaint (ECF No. 1), and motions for injunctive relief

(ECF No. 3) and for recusal (ECF No. 4).

       Plaintiff is the beneficiary of a trust whose claims pertain to the distribution of the trust’s

assets and use of those assets to pay legal fees. These matters are the subject of a separate civil

action which the Court recently dismissed, see Berman v. Draper, No. 1:21-cv-1526 (D.D.C.

Aug. 5, 2021), and plaintiff has filed a notice of appeal on August 26, 2021. The Court,

therefore, will dismiss the complaint and this civil action without prejudice as duplicative, and

deny the motions as moot. An Order is issued separately.



DATE: August 31, 2021                                  /s/
                                                       EMMET G. SULLIVAN
                                                       United States District Judge